Citation Nr: 0303000	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-00 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.  He was born in August 1935.

This matter arises from a September 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, that 
denied eligibility for RH insurance under 38 U.S.C.A. 
§ 1922(a) (West 1991).  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The veteran has not requested a hearing on the matter.


FINDINGS OF FACT

1.  In a June 2001 decision, service connection was granted 
for each foot, with 30 percent ratings assigned each foot.  
These are the veteran's only service-connected disorders.

2.  The veteran filed an application for RH insurance in 
August 2001.

3.  The veteran was born in August 1935 and had prostate 
cancer in December 1999.

4.  Medical reports reflect that the veteran is 6'0" tall, 
weighs 289 pounds, and has a history of substance abuse, 
history of anxiety/depression, and history of gout.

5.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.



CONCLUSION OF LAW

The criteria for entitlement to RH Insurance under 38 
U.S.C.A. § 1922 have not been met at any time during the 
appeal period.  38 U.S.C.A. §§ 1922(a) (West 1991); 38 C.F.R. 
§ 8.0 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent a VA cold injury protocol compensation 
and pension examination in March 2001.  In that report, he 
reported pain and burning in both feet as a result of 
frostbite during active service.  He also reported that he 
had undergone a prostatectomy for cancer in December 1999 and 
that in March 2000 he completed radiation therapy.  He 
reported that he also had hypertension and arthritis.  He was 
described as 6 feet tall and weighing 308 pounds.

By rating decision dated in June 2001, the veteran was 
granted service connection for residuals of cold injuries to 
each foot and rated 30 percent disabling for the left foot 
and 30 percent disabling for the right foot.

On the veteran's August 2001 application for VA service-
disabled insurance, he wrote that he had underwent prostate 
surgery in January 2000.  He reported that he was 6 feet tall 
and weighed 289 pounds.  He reported that he was working 
part-time due to medical problems.  

In September 2001, the ROIC denied the veteran's claim for 
Service-Disabled Veterans (RH) Insurance because he had been 
treated for prostate cancer and thus did not meet the 
requirements for "good health."

In the veteran's October 2001 Notice of Disagreement, he 
wrote that he was in good health.  He wrote that while he had 
been treated for prostate cancer, current tests were all 
negative for cancer and his doctor felt that the cancer was 
in complete remission.

In a December 2001 statement of the case (SOC), the ROIC 
continued its denial of the veteran's claim.  It informed the 
veteran that he had a history of prostate cancer, substance 
abuse, anxiety/depression, gout, and hypertension.  The SOC 
informed him that no more than 300 mortality debits may be 
assigned and informed him that his age, height, and weight 
warranted 175 debits (M29-1, Part V, Chapter 2, Build), 
treatment for prostate cancer within 2 years warranted 2000 
debits (M29-1, Part V, Chapter 2, Tumor), a history of 
substance abuse diagnosed within 5 years warranted 500 debits 
(M29-1, Part V, Chapter 2, Drug Addiction), a history of 
anxiety/depression warranted 75 debits (M29-1, Part V, 
Chapter 2, Neuroses), and a history of gout warranted 50 
debits (M29-1, Part V, Chapter 2, Gout).   His total debits 
were 2,800. 

In the veteran's January 2002 Substantive Appeal, he wrote 
that he felt he was presently in good health. 

In February 2002, the veteran's representative argued that 
because prostate cancer was in full remission, it should be 
discarded.  

In a December 2002 letter, the veteran was informed of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  He was informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  He was informed that he could submit such 
evidence or if he identified the evidence VA would obtain it 
for him.  

II.  Legal Analysis

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary (i.e., to VA) that is necessary to substantiate the 
claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the VCAA.  
The veteran has been notified as to the laws and regulations 
governing eligibility for VA service-disabled insurance.  By 
letter, rating action, and an SOC, he has been advised of the 
evidence considered in connection with his claim, and what 
evidence that is potentially probative or not probative of 
the claim.  38 C.F.R. § 3.159(b)(1), (e).  All evidence 
pertinent to the claim is of record.  

The Board emphasizes that by letter dated in December 2002, 
the veteran was notified of the provisions of the VCAA and 
its potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  In January 2003, the veteran 
responded to the letter.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding the claim at 
this time. 

Under the provisions of 38 U.S.C.A. § 1922(a), a veteran may 
be entitled to RH insurance when it is determined that he has 
a compensable service-connected disability and he applies in 
writing for such insurance within two years of the date 
service connection was granted.  38 U.S.C.A. § 1922(a) (West 
1991).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service connected 
disabilities.  The law requires the Secretary to establish 
"standards of good health" to determine if "the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life."  
38 U.S.C.A. § 1922(a) (West 1991); 38 C.F.R. § 8.0 (2002).  
The Secretary has issued Veterans Benefits Manual M29-1, Part 
V, Insurance Operations Underwriting Procedures (M29-1), 
which contains guidelines for evaluating applications for the 
various insurance programs administered by the VA.

In the present case, the veteran clearly filed a timely 
written application for RH insurance, based on a June 2001 
grant of service connection with a compensable rating; that 
much is not in dispute.  The only question at issue is 
whether the veteran is otherwise in "good health".

"Good health" is determined by a system of numerical ratings 
used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans Insurance 
(RH) will be acceptable if the non-service connected 
disability does not exceed 300 percent mortality (300 
debits).  M29-1, Part V, Chapter 1, Advance Change 1-77, 
Paragraph 1.12d(1).

The veteran was born in 1935.  On his application for 
insurance, the veteran reported that he had prostate cancer 
in December 1999, but completed radiation therapy in March 
2000, and has not had any recurrence of cancer since then.  
He reported that he was 6 feet tall and weighed 289 pounds.  
VA records reflect that the veteran has a history of 
substance abuse, anxiety/depression, gout, and hypertension 
for which service connection has not been established.  
According to the M29-1 manual, a veteran over 60, weighing 
279 pounds, and standing 6'0" is assigned 175 debits.  
Treatment for prostate cancer within 2 years warrants 2000 
debits, which drops to 1700 debits at the three-year point.  
A history of substance abuse diagnosed within 5 years 
warrants 500 debits, which drops to 150 debits at the six to 
10 year point.  A history of anxiety/depression warrants 75 
debits, but drops to 25 debits if there is no treatment for 
over 2 years.  A history of gout warrants 50 debits, but 
drops to zero debits after 2 years.  Based on these findings, 
the total debits are 2800, as the RO has correctly found; 
however, if each category (except build) decreases on account 
of time lapse, the total debit could arguably drop to 2,050 
during the appeal period.  Nevertheless, this total is still 
well in excess of the 300 debit maximum.  M29-1, part V, 
Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).

Because the uncontroverted medical evidence clearly 
establishes the presence of a mortality ratio of risk in 
excess of 300, the veteran can not be found to be in "good 
health."  Veterans Benefits Manual M29-1, Part V, Insurance 
Operations Underwriting Procedures.  As such, the veteran's 
application must be rejected due to ineligibility under 38 
U.S.C.A. § 1922.


ORDER

The veteran is not eligible for RH insurance under 38 
U.S.C.A. § 1922(a) and the appeal is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

